Title: VIII. Reply to Junius Americanus and Others, 9 August 1790
From: Madison, James
To: 



Aug. 9.

The public attention having been drawn to the meaning of the constitution, as applied to two bills, one before the last, the other before the present session of Congress, the following candid view of this subject is submitted by one who has carefully attended to the whole discussion.
By thearticle of the constitution the power of adjourning to another place is vested in the two houses,—whose joint vote for the purpose is not to be submitted to the President.
The bill at the last session for continuing the seat of government at New-York, for a term not exceeding four years, was a violation of the said article.

Because the seat of government included the seat of Congress, as being an essential part of the government; and as is proved by  the clause requiring the votes of the electors to be sent to the seat of government to be opened in the presence of the two houses.
Because the bill of consequence imposed a restraint on the right of the two houses alone during the said term, to adjourn from New-York.

 
The clause in the late act fixing the temporary and permanent seat of government, which declares ‘that the ensuing session of Congress shall be held at Philadelphia,’ is not a violation of the said article of the constitution.
 
Because the article refers to an adjournment.

Because an adjournment refers to the same Congress.

Because a new election of representatives makes a new Congress, notwithstanding the sameness of the senate as a new house of commons makes a new Parliament, notwithstanding the sameness of the house of lords.

Because, therefore, as the ensuing session might have been that of a new Congress, by the intervening election of a new house of representatives, the approbation of the President would in that event have been operative, and even necessary.

Because even on a contrary event the clause attempts no restraint on a future Congress, but binds only the two existing houses, and that equally, whether the President approves or disapproves their joint vote of adjournment involved in the clause.

  
From this view of the subject it is evident, 1st. that those who objected to the constitutionality of the former bill, and concurred in that of the latter, voted consistently with the constitution, and with themselves.
2d. That those who concurred in the former and objected to the latter, voted inconsistently both with the constitution and with themselves.

3d. That the President in signing the latter added one more to the reiterated proofs given of a judgment not to be bewildered by false reasoning, and of a patriotic firmness not to be affected by local discontents.

